Citation Nr: 1517639	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for nosebleeds, and if so, whether the reopened claim should be granted.

2.  Entitlement to a compensable disability rating prior to January 13, 2015, for rebound headaches from sinus congestion.

3.  Entitlement to disability rating in excess of 50 percent from January 13, 2015, for rebound headaches from sinus congestion, to include a total rating based on unemployability

4.  Entitlement to a compensable disability rating for sinusitis prior to January 13, 2015, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record raises the issue of entitlement to a total rating based on unemployability due to the Veteran's service-connected headache disability alone.  The Board has jurisdiction over this claim because it is a component of her claim for a higher rating for her service-connected headache disability.

The issues of entitlement to service connection for nosebleeds and entitlement to a disability rating in excess of 50 percent for rebound headaches from sinus congestion, to include on the basis of unemployability, are addressed in the REMAND that follows the below ORDER. 

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  A September 1996 rating decision denied the claim of entitlement to service connection for nosebleeds; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.


2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for nosebleeds.

3.  For the period of the claim prior to January 13, 2015, the Veteran's rebound headaches from sinus congestion have resulted in characteristic prostrating attacks occurring on an average once a month over the last several months.  

4.  For the period of the claim prior to January 13, 2015, the Veteran's sinusitis has resulted in headaches and congestion, and the use of antibiotics one to two times per year.  

5.  For the period of the claim from January 13, 2015, the Veteran's sinusitis has resulted in headaches and congestion, seven non-incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past 12 months, and three or more incapacitating episodes of sinusitis in the past year.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for nosebleeds.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  For the period of the claim prior to January 13, 2015, the criteria for a disability rating of 30 percent, but no more, for rebound headaches from sinus congestion have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.7, 4.124a, Diagnostic Code 8100 (2014).  

3.  For the period of the claim prior to January 13, 2015, the criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.7, 4.97, Diagnostic Code 6513 (2014). 

4.  For the period of the claim from January 13, 2015, the criteria for a disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.7, 4.97, Diagnostic Code 6513 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with all required notice by correspondence sent in November 2008, prior to the initial adjudication of the claim to reopen and the claims for increased ratings.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations in connection with the increased rating claims.  

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.  

II.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The RO initially denied service connection for nosebleeds on a direct basis in April 1996.  A decision dated in September 1996 also denied the claim on a direct basis. The Veteran was notified of the denial by a letter dated in September 1996.  She did not appeal the denial or submit any additional pertinent evidence within the appeal period.  The Veteran again raised a claim for service connection for nosebleeds in October 2008, to include as due to the service-connected sinusitis disability, and the RO issued the rating decision under appeal and reopened the claim as new and material evidence had been presented.  The RO then denied the claim on the merits.  Although the RO determined that new and material evidence had been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The basis of the RO's September 1996 denial was that there was no evidence of a current nosebleed disability, as the Veteran's nose was described as normal, upon VA examination.     

The evidence of record in September 1996 consisted of service treatment records and the report of a VA examination dated in June 1996. 

The evidence received after the expiration of the appeal period includes statements from the Veteran, private treatment records dated from 2000 to 2009, a VA outpatient treatment record dated in 2009, and reports of VA examinations dated in December 2008 and January 2015.  The aforementioned VA examinations did not address the Veteran's nosebleeds; however, during the January 2015 sinus examination, she reported monthly nosebleeds that sometimes required cauterization.  The January 2009 VA outpatient treatment record addressed other health-related issues.  According to a March 2006 private record, the Veteran reported nosebleeds for the past two weeks, to include seven as a result of sneezing.  A January 2009 private treatment record reflects that the Veteran reported daily nosebleeds; sinusitis was diagnosed.  The Board observes that the Veteran is in receipt of service connection for sinusitis. 

The Board finds that the 2006 and 2009 private treatment records submitted by the Veteran are new and material, as these records relate to a previously unestablished element of entitlement to service connection for nosebleeds - namely the records support the contention that the Veteran has experienced nosebleeds during the period on appeal, suggesting a current disability, and that such nosebleeds are potentially caused or aggravated by her service-connected sinusitis disability.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for nosebleeds.  

III.  Increased Evaluations

A.  General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

In an increased rating claim such as the present claim, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rebound Headaches

In a September 1996 rating decision, the RO granted service connection for migraine headaches; a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective December 2, 1995, the day following the Veteran's separation from active service.  

Under Diagnostic Code 8100, a noncompensable disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran submitted the instant claim for an increased rating in October 2008.  

An October 2007 private treatment record notes the Veteran's complaint of headaches.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that she experienced headaches and congestion at the same time.  She indicated that her headaches occurred one to three times per month with each headache lasting one to two days.  The Veteran reported that her headaches resulted in constant pressure and pain, which were alleviated by pain medication.  The Veteran stated that she did not take continuous medication when she was without headache symptoms.  She stated that when she experienced a flare-up, she took Excedrin Migraine and Tylenol.  The Veteran reported that when she experienced a headache at work, she took a break and went to the bathroom to apply a wet cloth and closed her eyes.  The examiner noted headache symptoms of blurred vision, nausea, the inability to drive, and light-headedness during a flare-up.  The examiner indicated that such headaches occurred three to four days per year, resulting in increased absenteeism from work.  The examiner concluded that the Veteran's attacks were not prostrating and ordinary activity was possible.  The examiner diagnosed rebound headaches from sinus congestion.  

The Veteran was afforded a second VA examination in January 2015.  The Veteran reported ongoing migraine headaches that required trips to the emergency room and injections.  The Veteran reported that she continuously took Aleve and Goody Powder to treat her disability.  She described her pain as constant, pulsating and throbbing, which worsened with physical activity.  The Veteran indicated that she also experienced nausea, sensitivity to light and sound, changes in vision, the feeling of pins and needles in her extremities, lasting one to two days during each headache.  Examination revealed that the Veteran experienced migraine attacks each month.  The examiner diagnosed migraine headaches.  The examiner noted that such attacks were prostrating and prolonged, productive of severe economic inadaptability.  The examiner further noted that the headache disability impacted the Veteran's ability to work. 

The Board finds that for the period of the claim prior to January 13, 2015, the Veteran's migraine headaches have resulted in characteristic prostrating attacks occurring on average once a month over the last several months.  In this regard, during the December 2008 VA examination, the Veteran reported that she experienced headaches one to three times per month that resulted in constant pressure and pain, which were alleviated by pain medication.  The Veteran stated that she did not take continuous medication when she did not experience a headache.  The Veteran reported that when she experienced a headache at work, she took a break and went to the bathroom to apply a wet cloth and closed her eyes.  The examiner found that the Veteran's symptoms of blurred vision, nausea, the inability to drive, and light-headedness occurred three to four days per year, resulting in increased absenteeism from work.  Accordingly, the Veteran warrants a 30 percent disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for her headache disability for the period of the claim prior to January 13, 2015.  As the December 2008 VA examiner concluded that the Veteran's attacks were not prostrating and ordinary activity was possible, her headache disability does not warrant the highest 50 percent disability rating prior to January 13, 2015.  See Hart, 21 Vet. App. 505 (2007).

Sinusitis

In a September 1996 rating decision, the RO granted service connection for sinusitis; a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, effective December 2, 1995, the day following the Veteran's separation from active service.  

Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula). 

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

The Veteran submitted the instant claim for an increased rating in October 2008.  

Private treatment records dated from November 2007 through March 2009 note the Veteran's complaints of nasal congestion, drainage, and watery eyes.  Such records demonstrate diagnoses of sinusitis for which the Veteran was prescribed Allegra and Excedrin.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that she experienced intermittent congestion that required antibiotics one to two times per year.  She stated that her headaches and sinus congestion occurred at the same time.  The Veteran reported that she currently took Allegra on a daily basis to treat her sinus drainage, as well as received shots every four months for sinus congestion.  She indicated that she occasionally experienced breathing difficulty.  The Veteran reported that her flare-ups were manifested by purulent nasal discharge, congestion, an itchy nose, and watery eyes.  Examination revealed that the Veteran was asymptomatic.  X-rays were normal.  The examiner diagnosed sinus congestion.  The examiner noted that the Veteran lost about a week of work due to her sinus disorder in the past year.  The examiner concluded that the Veteran's headaches and sinus congestion go "hand in hand."  

The Veteran was afforded a second VA examination in January 2015.  The Veteran reported that her sinuses had worsened.  She stated that she currently took antibiotics to treat an infection.  Examination revealed that the sinuses currently affected were maxillary, frontal, and pansinusitis.  A Magnetic Resonance Image and Computed Tomography of the sinuses were negative.  The examiner noted that the Veteran had seven non-incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past 12 months.  The examiner further noted that the Veteran had three or more incapacitating episodes of sinusitis in the past year.  The examiner noted that the Veteran did not have sinus surgery.  The examiner diagnosed sinusitis.  The examiner indicated that the Veteran's current sinus disorder might likely impact physical and sedentary labor in a mild or moderate fashion due to pain, decreased concentration, and lost work time.  

After reviewing the evidence of record, the Board finds that a compensable disability rating for the service-connected sinusitis disability is not warranted for the period of the claim prior to January 13, 2015.  Likewise, a disability rating in excess of 30 percent is not warranted for the period of the claim since January 13, 2015.  In this regard, throughout the record, and specifically during the aforementioned VA examinations, the examiners have found that the Veteran's headaches and congestion occur at the same time or go "hand in hand."  As noted above, for the period of the claim prior to January 13, 2015, the Veteran is in receipt of a 30 percent disability rating herein for her service-connected headache disability.  In addition, for the period of the claim since January 13, 2015, the Veteran is in receipt of a 50 percent disability rating for such disorder.  Id.  Thus, the ratings assigned throughout the period of the claim for the Veteran's headache disability are based upon her headaches, and the frequency thereof.  Similarly, under 38 C.F.R. § 4.97, Diagnostic Code 6513, the ratings assigned throughout the period of the claim for the Veteran's sinusitis disability are also based upon her headaches (and congestion).  Therefore, assignment of a higher rating for the Veteran's sinusitis disability for any period of the claim would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  

For these reasons, the Board finds that a compensable disability rating prior to January 13, 2015, and a disability rating in excess of 30 percent from January 13, 2015, for the service-connected sinusitis disability, is not warranted.  See Hart, 21 Vet. App. 505 (2007).


Extra-schedular Consideration

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected sinusitis disability and headache disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for nosebleeds is granted.

A disability rating of 30 percent, but no more, for rebound headaches from sinus congestion is granted throughout the period of the claim prior to January 13, 2015.

A compensable disability rating for sinusitis prior to January 13, 2015, and in excess of 30 percent thereafter, is denied. 





REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim of entitlement to service connection for nosebleeds is decided.  

Service treatment records include a June 1991 report of medical history that notes the Veteran's report of nosebleeds for five days in October 1990 resulting in a diagnosis of a sinus infection.  

Post-service records include the report of a June 1996 VA examination that notes that the Veteran had not experienced any present nosebleeds.  As indicated in the decision above, the Veteran submitted several private treatment records dated in 2006 and 2009 suggesting that her treatment for nosebleeds occurred during the course of treatment for her service-connected sinusitis disability.  

In light of the Veteran's current nosebleeds, as well as her history of nosebleeds during service, the Board finds that the Veteran must be afforded a VA examination to determine whether any nosebleed disorder present during the period of the claim is related to her active service or service-connected sinusitis disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the issue of entitlement to a disability rating in excess of 50 percent for rebound headaches, to include a total rating based on unemployability, the Board has determined that further development is also required.  Specifically, the Veteran should be provided all required notice.  In addition, outstanding pertinent records should be obtained.  Then, the Veteran should be provided a VA examination to determine the impact of her headaches on her employability.

Accordingly, the case is REMANDED to the RO of the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice on the issue of entitlement to an extra-schedular rating in excess of 50 percent for the service-connected rebound headaches, to include on the basis of unemployability.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's nosebleeds.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's nosebleeds are etiologically related to her active service, or were caused or permanently worsened by the service-connected sinusitis disability.  The examiner must consider all relevant evidence of record, to include the 2006 and 2009 private treatment records demonstrating that the Veteran experienced nosebleeds during sinusitis flare-ups.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the impact of the Veteran's rebound headaches from sinus congestion on her employability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected rebound headaches are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with her education and occupational background.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the claims of entitlement to service connection for nosebleeds, and the remaining issue on appeal, to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


